Title: To James Madison from Jacob Wagner, 16 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 16 Septr. 1805
          
          I have been honored with your’s of the 13th. from Gray’s, where I am happy you have secured a safe and agreeable retreat. I had kept a copy of your letter to Genl. Turreau. I think it adviseable to publish the list of bills drawn by Genl. Armstrong, because it will convey useful information to the claimants, will free us from the trouble of answering numerous enquiries, and it is not too voluminous for Mr. Smith’s paper. The other intimations and directions of your letter shall be attended to.
          I enclose a passport for a Mr. Dugarcein, and as I doubt extremely his title to it, I have left the cover open to enable you to decide from an inspection of his papers. By the inhabitants of Louisiana, who were by the Convention to be considered as citizens of the U.States, were not meant transient persons, who had not the rights of citizens of the country whilst it was Spanish; and in the present instance it only appears that the person had resided at New Orleans for 18 months previously to the cession to the U.States. I also enclose some papers for franks, having nearly exhausted those left me by Genl. Dearborn.
          Instructions from Com. Barron to Eaton, cautioning him against any permanent engagements with Hamet, has been published at Baltimore, with the date of 22 March. On my observing to Mr. Gouldsborough that this letter could have barely reached its destination previously to the attack upon Derna and consequently after every arrangement had been made for the common warfare, he assured me that it ought to have been dated 22 Decr. & not March.
          Another copy of the order of June 1803 lately mentioned in the letter to Mr. Monroe as having made it [sic] first appearance at Tortola, has been imported from the East Indies (Ceylon) and is published in our papers with criminating remarks that our government had not made it publick &c. Among other proofs of the relaxation of the British navigation act to suit the various exigencies of war as it affects British commerce & manufactures, is the signal instance of the order lately enclosed by Mr. Erving, which admits British subjects, with out a licence specially obtained, to import and export certain articles in neutral vessels, from and to France Spain and Holland.
          Is any answer intended to be given to the memorial enclosed in Mr. Petit’s letter respecting the New Jersey’s case? Sincerely & with attacht. Yrs.
          
            J. Wagner
          
        